DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-16 and 27-30) in the reply filed on 7/20/2022 is acknowledged.  The traversal is on the grounds that Groups I and II are not independent or distinct because the method of claim 17 depends on claim 1.  This is found to be persuasive and thus the restriction requirement is withdrawn.
Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13, “1X10-6 Siemens per centimeter or greater and an ionic conductivity of about 2X10-6 Siemens” should be changed to read “1x10-6 Siemens per centimeter or greater and an ionic conductivity of about 2x10-6 Siemens” to make it clear the symbol “x” represents a multiplication operator.
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is indefinite because there are multiple species contained within the claim that not are not commensurate in scope with claim 1, the parent claim, to include wherein M = Ti in Formula 1 for example Li0.34La0.55TiO3.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7, 11-13, 15-16, and 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Du et al. (CN 108206277 A) (English machine translation provided herein). 
Regarding claim 1, Du discloses a perovskite material represented by Formula 1 (machine translation; [0009], [0028], [0045]-[0047]; Li0.2La0.6ZrO3):
Formula 1
	LixAyMzO3-δ
wherein, in Formula 1, x= 0.2 which is within the claimed range of 0<x≤1, y=0.6 which is within the claimed range of 0<y≤1, x+y=0.8 which is within the claimed range of 0<x+y<1, z=1 which is within the claimed range of 0<z≤1.5, and δ=0 which is within the claimed range of 0≤δ≤1, A is La, and M is Zr.
Regarding claim 2, Du discloses all the limitations of the perovskite material above and further discloses wherein A and M in Formula 1 are different (machine translation; [0009], [0028], [0045]-[0047]; Li0.2La0.6ZrO3).
Regarding claim 3, Du discloses all the limitations of the perovskite material above and further discloses wherein A in Formula 1 is La and M in Formula 1 is Zr.
Regarding claim 6, Du discloses all the limitations of the perovskite material above and further discloses wherein, in Formula 1, a ratio of x to y is 1:3 (machine translation; [0009], [0028], [0045]-[0047]; Li0.2La0.6ZrO3) which is within the claimed range of about 1:0.5 to about 1:7.
Regarding claim 7, Du discloses all the limitations of the solid electrolyte above and further discloses a similar perovskite material (machine translation; [0009], [0028], [0045]-[0047]; Li0.2La0.6ZrO3) compared to what is used in the instant specification ([00115]; Example 4) and thus a similar oxygen vacancy formation energy should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, Du inherently also discloses wherein the perovskite material has an oxygen vacancy formation energy of 0 to less than 4 electron volts.
Regarding claim 11, Du discloses all the limitations of the solid electrolyte above and further discloses a similar perovskite material (machine translation; [0009], [0028], [0045]-[0047]; Li0.2La0.6ZrO3) compared to what is used in the instant specification ([00115]; Example 4) and thus a similar peak intensity ratio should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, Du inherently also discloses wherein the perovskite material has a ratio of a peak intensity at a diffraction angle 2θ of 46.5º±2.5º to a peak intensity at a diffraction angle 2θ of 32.5±2.5 º of less than 1.
Regarding claim 12, Du discloses all the limitations of the solid electrolyte above and further discloses a similar perovskite material (machine translation; [0009], [0028], [0045]-[0047]; Li0.2La0.6ZrO3) compared to what is used in the instant specification ([00115]; Example 4) and thus a similar peak intensity ratio should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, Du inherently also discloses wherein the perovskite material has a ratio of a peak intensity at a diffraction angle 2θ of 57.5º±2.5º to a peak intensity at a diffraction angle 2θ of 32.5±2.5 º of less than 1.
Regarding claim 13, Du discloses all the limitations of the solid electrolyte above and further discloses a similar perovskite material (machine translation; [0009], [0028], [0045]-[0047]; Li0.2La0.6ZrO3) compared to what is used in the instant specification ([00115]; Example 4) and thus a similar electronic conductivity and ionic conductivity should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, Du inherently also discloses wherein the perovskite material has an electronic conductivity of about 1x10-6 Siemens per centimeter or greater and an ionic conductivity of about 2x10-6 Siemens per centimeter or greater.
Regarding claim 15, Du discloses a composite perovskite material represented by Formula 3 (machine translation; [0009], [0028], [0045]-[0047]; Li0.2La0.6ZrO3):
Formula 3
	LixAyMzO3-δ
wherein, in Formula 3, x= 0.2 which is within the claimed range of 0<x≤1, y=0.6 which is within the claimed range of 0<y≤1, x+y=0.8 which is within the claimed range of 0<x+y<1, z=1 which is within the claimed range of 0<z≤1.5, and δ=0 which is within the claimed range of 0≤δ≤1, A is a Group 3 element (machine translation; [0009], [0028], [0045]-[0047]; La) which is within the claimed range of a Group 2 to Group 6 element of the periodic table, and M is a Group 2 element (machine translation; [0009], [0028], [0045]-[0047]; La) which is within the claimed range of a Group 2 to Group 6 element of the periodic table.
Du also discloses a similar perovskite material (machine translation; [0009], [0028], [0045]-[0047]; Li0.2La0.6ZrO3) compared to what is used in the instant specification ([00115]; Example 4) and thus a similar peak intensity ratio should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, Du inherently also discloses wherein the perovskite material has a ratio of a peak intensity at a diffraction angle 2θ of 46.5º±2.5º to a peak intensity at a diffraction angle 2θ of 32.5±2.5 º of less than 1.
Regarding claim 16, Du discloses all the limitations of the solid electrolyte above and further discloses a similar perovskite material (machine translation; [0009], [0028], [0045]-[0047]; Li0.2La0.6ZrO3) compared to what is used in the instant specification ([00115]; Example 4) and thus a similar peak intensity ratio should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 27, Du discloses all the limitations of the perovskite material above and further discloses a secondary battery comprising the perovskite material (machine translation; [0044], [0047]).
Regarding claim 28, Du discloses all the limitations of the secondary battery above and further discloses wherein the secondary battery comprises a cathode (machine translation; [0044], [0047]); an anode (machine translation; [0044], [0047]); and a gas-blocking layer interposed between the cathode and the anode (machine translation; [0044], [0047]), wherein the cathode comprises the perovskite material (machine translation; [0044], [0047]).
Regarding claim 29, Du discloses all the limitations of the perovskite material above and further discloses a secondary battery comprising the perovskite material (machine translation; [0044], [0047]).
Regarding claim 30, Du discloses all the limitations of the secondary battery above and further discloses wherein the secondary battery comprises a cathode (machine translation; [0044], [0047]); an anode (machine translation; [0044], [0047]); and an electrolyte interposed between the cathode and the anode (machine translation; [0044], [0047]), wherein the cathode comprises the perovskite material (machine translation; [0044], [0047]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (CN 108206277 A) (English machine translation provided herein) as applied to claim 1 above.
Regarding claim 4, Du discloses all the limitations of the perovskite material above and further discloses wherein, in Formula 1 (machine translation; [0009], [0028], [0045]-[0047]; Li0.2La0.6ZrO3), x= 0.2 which is just outside the claimed range of 0.2<x≤0.5, y=0.6 which is within the claimed range of 0.2<y≤0.7, and z=1 which is within the claimed range of 0.8<z≤1.2.
Du also teaches that 0.12≤x≤0.501 which overlaps with the claimed range of 0.2<x≤0.5 (machine translation; [0028]; Li3x1La2/3-x1Ma1TiNz1O3 wherein 0.04≤x1≤0.167).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select a value for x taught in Du which overlaps with the claimed range because it is a known value for x suitable for the intended purpose of forming a perovskite material and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 5, Du discloses all the limitations of the perovskite material above and further discloses wherein, in Formula 1 (machine translation; [0009], [0028], [0045]-[0047]; Li0.2La0.6ZrO3), x= 0.2 which is just outside the claimed range of 0.3<x≤0.4, y=0.6 which is within the claimed range of 0.4<y≤0.7, and z=1 which is within the claimed range of 0.9<z≤1.1.
Du also teaches that 0.12≤x≤0.501 which overlaps with the claimed range of 0.2<x≤0.5 (machine translation; [0028]; Li3x1La2/3-x1Ma1TiNz1O3 wherein 0.04≤x1≤0.167).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select a value for x taught in Du which overlaps with the claimed range because it is a known value for x suitable for the intended purpose of forming a perovskite material and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 8, Du discloses all the limitations of the perovskite material above and further discloses wherein the perovskite material represented by Formula 1 is a compound represented by Formula 2 (machine translation; [0009], [0028], [0045]-[0047]; Li0.2La0.6ZrO3):
Formula 2
	LixA1yM1zO3-δ
wherein, in Formula 1, x= 0.2 which is just outside the claimed range of 0.3<x≤1, y=0.6 which is within the claimed range of 0<y≤0.7, z=1 which is within the claimed range of 0<z≤1, and 0≤δ≤1, Al is La, and M1 is Zr.
Du also teaches that 0.12≤x≤0.501 which overlaps with the claimed range of 0.3<x≤0.5 (machine translation; [0028]; Li3x1La2/3-x1Ma1TiNz1O3 wherein 0.04≤x1≤0.167).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select a value for x taught in Du which overlaps with the claimed range because it is a known value for x suitable for the intended purpose of forming a perovskite material and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 9, Du discloses all the limitations of the perovskite material above and further discloses wherein the perovskite material is Li0.2La0.6ZrO3 (machine translation; [0009], [0028], [0045]-[0047]).  Dun further teaches that it is desirable to utilize the perovskite material in order to obtain a cathode with improved cycle stability and capacity (machine translation; [0008]-[0009]).
Although Dun does not explicitly disclose wherein the perovskite material is the claimed Li0.10La0.63ZrO3, the proportions of lithium and lanthanum in the perovskite material taught by Dun are substantially close to that of the instant claim such that one of ordinary skill would have expected compositions that are in such close proportions to those in the prior art to be prima facie obvious, and to have the same properties (Titanium Metals Corp., 227 USPQ 773 (CA FC 1985)).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the perovskite material of Dun, which is substantially close to that of the instant claim, because the skilled artisan would expect the perovskite materials to have the same properties, i.e. providing for a cathode with improved cycle stability and capacity.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 14, and 17-20, 22-24, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawakami et al. "Ionic conduction of lithium for perovskite type compounds, (Li0. 05La0. 317) 1− xSr0. 5xNbO3, (Li0. 1La0. 3) 1− xSr0. 5xNbO3 and (Li0. 25La0. 25) 1− xM0. 5xNbO3 (M= Ca and Sr)" (as recited in the IDS dated 9/25/2020).
Regarding claim 1, Kawakami discloses a perovskite material represented by Formula 1 (P188:C2 and Li0.25La0.25NbO3 wherein in the general equation (Li0.25La0.25)1-xM0.5xNbO3, x=0 and M= Ca and Sr):
Formula 1
	LixAyMzO3-δ
wherein, in Formula 1, x= 0.25 which is within the claimed range of 0<x≤1, y=0.25 which is within the claimed range of 0<y≤1, x+y=0.5 which is within the claimed range of 0<x+y<1, z=1 which is within the claimed range of 0<z≤1.5, and δ=0 which is within the claimed range of 0≤δ≤1, A is La, and M is Nb.
Regarding claim 4, Kawakami discloses all the limitations of the perovskite material above and further discloses wherein, in Formula 1 (P188:C2 and Li0.25La0.25NbO3 wherein in the general equation (Li0.25La0.25)1-xM0.5xNbO3, x=0 and M= Ca and Sr), x= 0.25 which is within the claimed range of 0.2<x≤0.5, y=0.25 which is within the claimed range of 0.2<y≤0.7, and z=1 which is within the claimed range of 0.8<z≤1.2.
Regarding claim 17, Kawakami discloses all the limitations of the perovskite material and further discloses a method of preparing the perovskite material (P188:C2), the method comprising: providing a mixture comprising a lithium compound (P188:C2; Li2CO3), an A element-containing compound (P188:C2; La2O3), an M element-containing compound (P188:C2; Nb2O5), and a solvent (P188:C2; ethanol); first thermally treating the mixture to form a first thermally treated mixture (P188:C2; 800 ºC); pulverizing the first thermally treated mixture to obtain a formed product (P188:C2; several intermittent grindings); and second thermally treating the formed product to form the perovskite material (P188:C2; 1200 ºC), wherein a temperature of the second thermally treating is greater than a temperature of the first thermally treating (P188:C2), wherein A of the A element-containing compound is La, and M of the M element-containing compound is Nb.
Regarding claim 18, Kawakami discloses all the limitations of the method above and further discloses wherein A of the A element-containing compound and M of the M element-containing compound are different (P188:C2 and Li0.25La0.25NbO3 wherein in the general equation (Li0.25La0.25)1-xM0.5xNbO3, x=0 and M= Ca and Sr).
Regarding claim 19, Kawakami discloses all the limitations of the method above and further discloses wherein the first thermally treating is performed at a temperature of 800 ºC (P188:C2; 800 ºC) which is within the claimed range of about 600 ºC to about 900 ºC.
Regarding claim 20, Kawakami discloses all the limitations of the method above and further discloses wherein the second thermally treating is performed at a temperature of 1200 ºC (P188:C2; 1200 ºC) which is within the claimed range of about 900 ºC to about 1500 ºC.
Regarding claim 22, Kawakami discloses all the limitations of the method above and further discloses wherein the solvent is ethanol (P188:C2). 
Regarding claim 23, Kawakami discloses all the limitations of the method above and further discloses wherein the lithium compound is lithium carbonate (P188:C2).
Regarding claim 24, Kawakami discloses all the limitations of the method above and further discloses wherein the A element-containing compound is lanthanum oxide (P188:C2).
Regarding claim 26, Kawakami discloses all the limitations of the method above and further discloses pressing the formed product to form pellets before the second thermally treating (P188:C2; starting materials were pelletized).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. "Ionic conduction of lithium for perovskite type compounds, (Li0. 05La0. 317) 1− xSr0. 5xNbO3, (Li0. 1La0. 3) 1− xSr0. 5xNbO3 and (Li0. 25La0. 25) 1− xM0. 5xNbO3 (M= Ca and Sr)" (as recited in the IDS dated 9/25/2020) as applied to claim 1 above.
Regarding claim 14, Kawakami discloses all the limitations of the perovskite material above and further discloses wherein the perovskite material of Formula 1 has a cubic crystal structure (P188:C1).
Kawakami further disclsoes that the method of manufacturing the perovskite material comprises: providing a mixture comprising a lithium compound (P188:C2; Li2CO3), an A element-containing compound (P188:C2; La2O3), an M element-containing compound (P188:C2; Nb2O5), and a solvent (P188:C2; ethanol); first thermally treating the mixture to form a first thermally treated mixture (P188:C2; 800 ºC); pulverizing the first thermally treated mixture to obtain a formed product (P188:C2; several intermittent grindings); and second thermally treating the formed product to form the perovskite material (P188:C2; 1200 ºC), wherein a temperature of the second thermally treating is greater than a temperature of the first thermally treating (P188:C2), wherein A of the A element-containing compound is La, and M of the M element-containing compound is Nb.
The instant specification discloses that the method of manufacturing the perovskite material comprises: providing a mixture comprising a lithium compound ([00111]-[00112]), an A element-containing compound ([00111]-[00112]), an M element-containing compound ([00111]-[00112]), and a solvent ([00111]-[00112]); first thermally treating the mixture to form a first thermally treated mixture ([00111]-[00112]); pulverizing the first thermally treated mixture to obtain a formed product ([00111]-[00112]); and second thermally treating the formed product to form the perovskite material ([00111]-[00112]), wherein a temperature of the second thermally treating is greater than a temperature of the first thermally treating ([00111]-[00112]).
Since Kawakami discloses a similar method of making the perovskite material with respect to the instant specification, a substantially identical perovskite material would be expected to include wherein the perovskite material of Formula 1 comprises lithium and a vacancy on an A site of the perovskite of the perovskite structure, oxygen defects.
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the perovskite material of Kawakami to have the claimed lithium, vacancy, and defects because the perovskite material of Kawakami and the perovskite material of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.

Claims 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. "Ionic conduction of lithium for perovskite type compounds, (Li0. 05La0. 317) 1− xSr0. 5xNbO3, (Li0. 1La0. 3) 1− xSr0. 5xNbO3 and (Li0. 25La0. 25) 1− xM0. 5xNbO3 (M= Ca and Sr)" (as recited in the IDS dated 9/25/2020) as applied to claim 17 above, and further in view of Hatano et al. (US 20130162109 A1).
Regarding claim 21, Kawakami discloses all the limitations of the method above but does not disclose wherein the perovskite material has a particle size of about 100 micrometers or less.
Hatano teaches a method of preparing a perovskite material, the method comprising: providing a mixture comprising a lithium compound ([0076]; Li2CO3), an A element-containing compound ([0076]; K2CO3), an M element-containing compound ([0067], [0077]; MnO2), and a solvent ([0077]; ethanol), wherein a temperature of the second thermally treating is greater than a temperature of the first thermally treating, wherein A of the A element-containing compound is K, and M of the M element-containing compound is Mn, wherein the perovskite material has a particle size of 1 to 5 micrometers ([0049]; grain size is interpreted to mean particle size) which is within the claimed range of about 100 micrometers or less to improve its sintering property [0049].
 It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the particle size taught by Hatano with the method of Kawakami to improve the sintering property of the perovskite material and the skilled artisan will have a reasonable expectation of success in doing so.
Regarding claim 25, Kawakami discloses all the limitations of the method above but does not disclose wherein the M element-containing compound is at least one of nickel oxide, nickel hydroxide, cobalt oxide, cobalt hydroxide, ruthenium oxide, ruthenium hydroxide, chromium oxide, chromium hydroxide, iridium oxide, iridium hydroxide, manganese oxide, or manganese hydroxide.
Hatano teaches a method of preparing a perovskite material, the method comprising: providing a mixture comprising a lithium compound ([0076]; Li2CO3), an A element-containing compound ([0076]; K2CO3), an M element-containing compound ([0067], [0077]; MnO2), and a solvent ([0077]; ethanol), wherein a temperature of the second thermally treating is greater than a temperature of the first thermally treating, wherein A of the A element-containing compound is K, and M of the M element-containing compound is Mn, wherein the M element-containing compound is manganese oxide.
 It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the M element-containing compound taught by Hatano with the method of Kawakami because it is a known compound suitable for the intended purpose of forming a perovskite material and the skilled artisan will have a reasonable expectation of success in doing so.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 20160190550 A1).
Regarding claim 1, Choi discloses a perovskite material represented by Formula 1 ([0037], [0043]-[0046]; (La1-a, Lia)CoO3 wherein 0<a≤0.3):
Formula 1
	LixAyMzO3-δ
wherein, in Formula 1, 0<x≤0.3 which is within the claimed range of 0<x≤1, 0.7<y≤0.99 which is within the claimed range of 0<y≤1, 0.71≤x+y≤1.99 which overlaps with the claimed range of 0<x+y<1, z=1 which is within the claimed range of 0<z≤1.5, and δ=0 which is within the claimed range of 0≤δ≤1, A is La, and M is Co.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select a value for x+y in Choi which overlaps with the claimed range because it is a known value suitable for the intended purpose of forming a perovskite material and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 10, Choi discloses all the limitations of the perovskite material above and further discloses wherein the perovskite material is Li0.3La0.7CoO3 ([0037], [0043]-[0046]; (La1-a, Lia)CoO3 wherein 0<a≤0.3).  Choi further teaches that it is desirable to utilize the perovskite material to act as a stabilizer phase [0037].
Although Choi does not explicitly disclose wherein the perovskite material is the claimed Li0.34La0.55CoO3-δ wherein 0≤δ≤1, the proportions of lithium and lanthanum in the perovskite material taught by Choi are substantially close to that of the instant claim such that one of ordinary skill would have expected compositions that are in such close proportions to those in the prior art to be prima facie obvious, and to have the same properties (Titanium Metals Corp., 227 USPQ 773 (CA FC 1985)).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the perovskite material of Choi, which is substantially close to that of the instant claim, because the skilled artisan would expect the perovskite materials to have the same properties, i.e. to act as a stabilizer phase.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759